Citation Nr: 0531704	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  00-23 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1969 to November 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

It was previously before the Board in November 2004, but was 
remanded for additional development.  The requested 
development has been completed, and the case has been 
returned to the Board for further review.  

As an initial matter, the Board notes that the veteran's 
earlier claim for service connection for a nervous condition 
was denied in a July 1975 RO decision.  The veteran did not 
submit a notice of disagreement with this decision, and it is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The veteran submitted his current claim in January 1999.  
This claim was limited to service connection for PTSD.  The 
veteran's subsequent contentions have also been limited to 
service connection for PTSD, and the RO has not developed a 
claim regarding any other psychiatric disabilities.  

Therefore, as no other issues are ready for appellate review, 
and as service connection for PTSD is not inextricably 
intertwined with any possible claim for service connection 
for other psychiatric disabilities, the Board will limit this 
review to service connection for PTSD.  


FINDINGS OF FACT

1.  The veteran is not shown to participated in combat with 
the enemy in connection with his duties in the Republic of 
Vietnam.  

2.  The veteran has not submitted credible supporting 
evidence that his claimed inservice stressors occurred or 
information that would assist in additional attempts to 
verify his stressors.  

2.  The veteran currently is not shown to have a supportable 
diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran is not shown to have a disability manifested by 
PTSD due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  

In this case, the RO provided VCAA notice by letters dated 
July 2004 and January 2005.  The notice included the type of 
evidence needed to substantiate the claim for service 
connection, namely, evidence of an injury, disease, or event, 
causing an injury or disease, during service; evidence of 
current disability, and evidence of a relationship between 
the current disability and the injury, disease, or event, 
causing an injury or disease during service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
Finally, the January 2005 letter specifically informed the 
veteran that he should submit any evidence or information 
that he may have pertaining to his claim.  This letter also 
included a PTSD questionnaire for the veteran to complete and 
return.  

The veteran did not reply to either of the VCAA letters.  The 
claim was then readjudicated in a March 2005 Supplemental 
Statement of the Case.  

As the notices came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  

However the action of the RO described hereinabove, cured the 
error because the veteran had a meaningful opportunity to 
participate effectively in the processing of his claim as he 
had the opportunity to submit additional argument and 
evidence.  

For this reason, the veteran has not been prejudiced by the 
timing of the notices and no further development is needed to 
ensure VCAA compliance.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

As for content of the VCAA notices, the documents together 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran did not reply to either 
of the VCAA letters.  However, he previously indicated that 
all of his treatment was received from VA.  These records 
have been obtained by the RO.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of VCAA have been met, and will 
proceed with consideration of the veteran's appeal.  

The veteran contends that he has developed PTSD as a result 
of his service in the Republic of Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition, a link established by medical 
evidence between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the veteran and the claimed 
stressor is related to combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

The veteran's service personnel records show that he served 
in Vietnam from January 7, 1970 to November 24, 1970.  He was 
assigned to the 300th Military Police Company.  His duties 
included military policeman, and mechanic's helper.  The 
veteran's awards and decorations do not include any that 
would tend to verify that he participated in combat, such as 
a Purple Heart, a Combat Infantryman's Badge, or an award for 
valor. 

The veteran's purported stressors are contained in several 
documents.  In a March 1999 statement, the veteran stated 
that he served with the military police in Vietnam.  He 
indicated his stressors included an incident in which he was 
required to disarm a group of Vietnamese.  They apparently 
became angry, and he was forced to threaten them with his 
pistol in order to escape harm.  

A November 1999 stressor statement from the veteran added 
that he had experienced armed combat or enemy action along 
Highway One, had run over a civilian with his vehicle, had 
performed grave registration duty, and had witnessed 
casualties.  

VA hospital records dated January 1999 state that he was 
preoccupied with his experiences in Vietnam, particularly 
killing children and civilians.  The September 1999 VA 
medical records say that the veteran was in Vietnam combat 
from 1969 to 1971, and that his duties included clearing 
highways and river patrol.  He was not wounded, but saw dead 
civilians and servicemen.  

A February 2000 reply from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) enclosed the unit 
histories of the 300th Military Police Company and the 95th 
Military Police Battalion.  

This noted that there had been an attack on the camp at Di An 
were the 300th was located on January 14, 1970.  USASCRUR 
said that in order to conduct casualty records research, the 
veteran needed to provide additional information such as 
names and unit designations of casualties.  It was further 
noted that the killing or wounding of civilians would be 
extremely difficult to verify unless an official report had 
been filed.  

Finally, USASCRUR said that it could verify only specific 
combat incidents provided by the veteran, and that 
information as to who, what, and when of each stressor would 
be required to do so. 

A review of the unit history provided by USASCRUR shows that 
the January 14, 1970 attack referred to in the February 2000 
reply consisted of a fire mine, which damaged some 
communication cable.  There were no casualties.  These 
histories did not show that the veteran's unit participated 
in river patrols or grave registration duties. 

In his November 2000 Substantive Appeal, the veteran stated 
that, due to the severity of his PTSD, he was unable to 
remember any specific stressors.  

The veteran was provided with an additional PTSD 
questionnaire in January 2005.  He was requested to return 
this form with more specific information regarding his 
claimed stressors.  The veteran did not reply to this letter. 

The veteran's service medical records do not contain evidence 
of a psychiatric disability.  

The post service medical records show that the veteran was 
hospitalized at a VA facility in July 1974 for anxiety 
neurosis.  His service in Vietnam was not noted.  

VA treatment records dated from 1984 to 1987 show that the 
veteran was seen for several disabilities, including 
psychiatric complaints.  The December 1984 and January 1985 
records give a history of depression and anxiety since 1972, 
and include a diagnosis of anxiety neurosis.  A recent 
suicide attempt was noted.  

The veteran underwent a VA psychiatric examination in 
September 1987.  The examiner stated that he was very 
difficult to interview, as he answered that he could not 
remember to most every question.  

The veteran said that he could not remember problems and 
added that this was probably due to bad experiences in 
Vietnam, but he could not remember what these experiences 
were.  

After further review of the veteran's history, a mental 
status examination, and a review of the claims folder, the 
diagnosis was that of chronic undifferentiated schizophrenia.  

The veteran was hospitalized in a VA facility after 
complaints of suicidal feelings in January 1999.  He was said 
to be a Vietnam combat veteran, who had served in the 
military police.  The veteran was further said to have a long 
history of mental illness including PTSD and depression, but 
to not have received proper psychiatric care.  The examiner 
noted that although the veteran had signs and symptoms of 
PTSD, he refused to take any benefits.  

During the hospital course, the veteran was preoccupied with 
his experiences in Vietnam.  He reported nightmares, labile 
mood, and sudden crying.  Other symptoms were hypervigilant 
reactions.  The final diagnosis was that of PTSD.  

The Axis IV psychosocial and environmental problems were 
described as catastrophic and included problems with primary 
support group, economic problems, occupational problems, and 
exposure to war.  

The veteran was afforded a VA PTSD examination in February 
1999.  He reportedly served in Vietnam combat from 1969 to 
1971 with the military police.  The veteran said that he had 
to clear highways and be on river patrol.  He had not been 
wounded, but had seen many dead civilians and servicemen.  

On mental status examination, the veteran had a history of 
suicidal ideation and behavior.  He experienced nightmares, 
recollections, startle response, insomnia, and irritability.  
He tried to avoid things that reminded him of Vietnam.  The 
diagnosis was that of PTSD.  This report did not indicate 
whether the veteran's claims folder had been reviewed.  

An August 2000 VA general medical examination notes that the 
veteran was experiencing psychiatric problems, and that he 
would not cooperate.  

The January 2002 VA treatment records state that the veteran 
had presented for evaluation of PTSD and asthma.  No further 
details of this visit were noted. 

The veteran was afforded a VA psychiatric examination in 
March 2005.  His claims folder was reviewed by the examiner, 
including the service medical records, record of assignments, 
and reports of disciplinary actions.  The examiner stated 
that the veteran was unable or unwilling to answer almost all 
routine questions about his history.  

Although he stated that Vietnam was like yesterday to him, he 
was equally vague about his military history, which made it 
impossible to determine a specific stressor.  Information 
from his military records was reviewed, and he was noted to 
have been disciplined for leaving a guard tower.  

The veteran's previous hospitalizations were described, 
including the January 1999 hospitalization in which he 
described killing women and children.  He did not recount 
those incidents in the current interview.  

The veteran remained uncooperative during the mental status 
examination.  The examiner said that his symptoms of 
emotional lability, suspiciousness, thought disorder, and 
claims of confusion and memory impairment were at least as 
likely as not due to a psychotic illness, and were less 
likely than not due to PTSD.  

The veteran reported that his most stressful experience was 
going to a garbage dump and forcing Vietnamese civilians to 
give back gun parts they were salvaging.  

The only symptom he had that was consistent with PTSD was 
insomnia.  He did not report reexperiencing symptoms tied to 
specific stressors.  The impression was that the veteran's 
presentation was not consistent with PTSD.  

The diagnosis was that of chronic undifferentiated 
schizophrenia.  

The Board finds that entitlement to service connection for 
PTSD is not warranted.  The veteran has not submitted 
evidence of a stressor that can be verified.  In addition, he 
does not have a current confirmed diagnosis of PTSD.  

The February 2000 reply from USASCRUR notes that an enemy 
mine exploded at the camp where the veteran's unit was 
stationed.  However, this occurred one week after the veteran 
arrived in Vietnam, and it is unclear whether or not he had 
joined his unit by that date.  

No one was injured in this attack, and the veteran did not 
report this incident as a stressor.  There is no indication 
from the other information provided by USASCRUR that the 
veteran's unit participated in patrolling highways, rivers, 
or otherwise engaged in combat.  There is also no indication 
that it participated in grave registration duties.  

The remaining stressful incidents listed by the veteran are 
vague, and do not contain dates, locations of the incidents, 
or the names of those involved.  Although the RO contacted 
the veteran and requested more specific information, he did 
not reply, and has elsewhere indicated that he is unable to 
recall any specific event he believes led to PTSD.  

The Board notes that "[T]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

It appears that all stressor development that can be 
accomplished based on the information provided by the veteran 
has been completed.  No information has been obtained based 
on this information that tends to support the occurrence of a 
stressor.  In addition, there is no information that would 
tend to show that the veteran participated in combat.  

Therefore, there is no credible supporting evidence to show 
that a stressor event occurred or that the veteran 
participated in combat.  See Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

However, even if the veteran had submitted credible 
supporting evidence of a stressor, it would not change the 
outcome of this decision.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).  

The provisions of 38 C.F.R. § 3.304(f) also indicate that 
there must be medical evidence of a diagnosis of PTSD before 
service connection can be established for this disability.  

The Board finds that veteran's VA medical records do not 
contain a confirmed diagnosis of PTSD.  

The first medical records to include a diagnosis of PTSD were 
the January 1999 VA hospital report.  However, there is no 
indication that the veteran's medical or military records 
were available for review before reaching this diagnosis.  

Furthermore, these records state that the veteran was in 
combat in Vietnam, and that he killed children and civilians.  
None of these assertions are supported by the record.  

Therefore, the diagnosis of PTSD is suspect at best.  
Similarly, the February 1999 VA examination that reached a 
diagnosis of PTSD also failed to include a review of the 
veteran's records.  The report contains inaccuracies in the 
veteran's military records, such as stating he spent two 
years in combat in Vietnam.  No specific stressors were 
noted.  

In contrast, other VA medical records show that the veteran 
has been in receipt of psychiatric treatment since at least 
1974.  However, the earliest diagnoses of his disability were 
anxiety neurosis.  The initial VA psychiatric examination in 
September 1987 reached a diagnosis of schizophrenia.  This 
diagnosis was made after review of the claims folder.  

The most recent VA psychiatric examination also included a 
detailed review of the veteran's medical and military 
records.  This examiner found that the veteran has 
schizophrenia, and specifically opined that he did not have 
PTSD.  

As these diagnoses were made with the benefit of the 
veteran's claims folder and an accurate understanding of his 
military history, the Board finds that they are more 
probative than the records that show diagnoses of PTSD.  

Therefore, the preponderance of the evidence is against a 
finding that the veteran has a current diagnosis of PTSD.  
Without a current confirmed diagnosis of PTSD due to a 
verified inservice stressor event, service connection is not 
warranted.  



ORDER

Service connection for PTSD is denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


